DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-23 are allowed.
The following is an examiner’s statement of reasons for allowance: applicant’s instant invention is a gate driving circuit comprising first to mth stage circuits, each of the first to mth stage circuits including: first to fifth control nodes; a node control circuit controlling a voltage of each of the first to fourth control nodes based on a first front carry signal; a sensing control circuit controlling a voltage of the fifth control node based on a line sensing preparation signal, a second front carry signal, and a first reset signal; and a first node reset circuit controlling the voltage of the first control node based on the voltage of the fifth control node and a second reset signal, wherein the first node reset circuit includes a discharge path having two thin film transistors connected between a gate low potential voltage line and the fifth control node.  The closest art Kim et al. (US 2021/021816) discloses a gate driving circuit comprising first to mth stage circuits, each of the first to mth stage circuits including: first to fifth control nodes; a node control circuit controlling a voltage of each of the first to fourth control nodes based on a first front carry signal; a sensing control circuit controlling a voltage of the fifth control node based on a line sensing preparation signal, a second front carry signal, and a first reset signal; and a first node reset circuit controlling the voltage of the first control node based on the voltage of th stage circuits, each of the first to mth stage circuits including: first to fifth control nodes; a node control circuit controlling a voltage of each of the first to fourth control nodes based on a first front carry signal; a sensing control circuit controlling a voltage of the fifth control node based on a line sensing preparation signal, a second front carry signal, and a first reset signal; and a first node reset circuit controlling the voltage of the first control node based on the voltage of the fifth control node and a second reset signal, wherein the first node reset circuit includes a discharge path having two thin film transistors connected between a gate low potential voltage line and the fifth control node.  However, Park et al. does not qualify as prior art because it has the same foreign priority date and is commonly owned by applicant.  An analogous art Park et al. (US 2021/0201767) teaches a gate driving circuit comprising first to mth stage circuits, each of the first to mth stage circuits including: first to fifth control nodes; a node control circuit controlling a voltage of each of the first to fourth control nodes based on a first front carry signal; a sensing control circuit controlling a voltage of the fifth control node based on a line sensing preparation signal, a second front carry signal, and a first reset signal; and a first node reset circuit controlling the voltage of the first control node based on the voltage of the fifth control node and a second reset signal, wherein the first node reset circuit includes a discharge path having two thin film transistors connected between a gate low potential voltage line and .

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER J KOHLMAN whose telephone number is (571)270-5503.  The examiner can normally be reached on 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NITIN PATEL can be reached on (571) 272-7677.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 






/CHRISTOPHER J KOHLMAN/Primary Examiner, Art Unit 2628